Case: 12-13619    Date Filed: 10/16/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-13619
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:10-cr-00054-RH-CAS-14

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

SANCHEZ LEE,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (October 16, 2013)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Michael Ufferman, appointed counsel for Sanchez Lee in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 12-13619     Date Filed: 10/16/2013   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lee’s convictions and sentences

are AFFIRMED.




                                         2